Citation Nr: 0835015	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-01 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1961 to 
January 1963.

This matter came to the Board of Veterans' Appeals (Board) 
from a rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  This matter was remanded in 
February 2008 for further development.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

Bilateral hearing disability for VA compensation purposes has 
not been shown.    


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309(a), 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§  5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in March 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  
                                                                           
The RO provided the appellant with additional notice in March 
2006 and October 2007, subsequent to the May 2004 
adjudication.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence.  

While the March 2006 and October 2007 notices were not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in October 
2007 and June 2008 supplemental statements of the case, 
following the provision of notice.  The veteran and his 
representative have not alleged any prejudice as a result of 
the untimely notification, nor has any been shown.  

Duty to Assist

VA has obtained service, VA, and private treatment records.  
The VA has also assisted the veteran in obtaining evidence, 
and afforded the veteran a VA audiological examination in 
April 2004.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file; and the veteran and his representative 
not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for bilateral hearing loss.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss (organic disease of the nervous 
system) may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 
C.F.R. § 3.307(a)(3).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Service treatment records are silent for any complaints of, 
treatments for, and diagnosis of bilateral hearing loss.  A 
December 1961 annual audiogram showed that the veteran at the 
time had 2 to 3 hours of noise exposure for about a 6 to 11 
month period.  The appropriate box was checked that the 
veteran wore ear protection other than dry cotton during 
exposure to loud noise always or frequently.  It was noted 
that previous noise exposure was gunfire in basic training, 
and that the veteran's most recent noise exposure was 8 to 23 
hours.  On the authorized 



audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
0
10
LEFT
-5
-5
-5
0
5

On separation examination in November 1962, the veteran's 
ears were clinically evaluated as normal.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
0
0
-5
LEFT
0
0
-5
0
-5

The Board further notes that the veteran was first seen for 
hearing loss post service at a VA medial facility in March 
2001, which is 38 years after service.  This lengthy period 
without treatment after service suggests that there has not 
been a continuity of symptomatology.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Further, the one year 
presumption of in service incurrence is not for application.  

The Board acknowledges that in reviewing audiological testing 
during service, it appears that test results suggested some 
worsening of hearing acuity in service (specifically at 2000 
Hz in the right ear; and at 500 and 1000 Hz in the left ear).  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  However, 
there has been no medical diagnosis of bilateral hearing loss 
for VA rating purposes.  VA treatment records from March 2001 
show that audiological results reveal thresholds to be within 
normal limits, bilaterally.  While a November 2003 VA 
treatment records shows a diagnosis of sensorineural hearing 
loss unspecified, an April 2004 VA audiological examination 
shows that the veteran's hearing was within normal limits 
across frequency range with excellent speech discrimination 
ability, bilaterally.  On the authorized audiological 
evaluation in April 2004, pure tone thresholds, in 


decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
15
15
LEFT
0
5
15
15
15

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.

A VA treatment record from September 2007 otolaryngology 
consult shows that the veteran had a September 2007 audiogram 
that revealed conductive hearing loss in the right ear, 
variable 10 to approximately 40 decibels; and it was noted 
that the test probably was invalid because of cerumen 
impaction.   During the otolaryngology consult, it was noted 
that the right tympanometry was not performed because of 
cerumen impaction and given the findings the validity of the 
audiogram is in question.  It was further noted that a repeat 
audiogram would be accomplished and that the veteran would be 
seen in follow-up after that study.

An audiological examination conducted in October 2007 shows 
that hearing was within normal limits across frequency range 
bilaterally.  The audiogram showed auditory thresholds 
ranging from 0 to 20 decibels for frequencies from 500 to 
4000 Hz.  Speech discrimination scores were 96 and 100 
percent in the left and right ears respectively.

While the Board acknowledges that thresholds have increased 
over the years, the medical evidence overall shows that the 
veteran does not bilateral hearing loss for VA compensation 
purposes.  Hearing loss is defined per 38 C.F.R. § 3.385.  
The Board is bound to apply this definition of hearing loss.    

Therefore, based on the competent medical evidence of record, 
the Board must conclude that the veteran does not currently 
have bilateral hearing loss.  The Court has indicated that in 
the absence of proof of a present disability, there can be no 
valid claim for service connection.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Thus, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral hearing loss.  As the 
preponderance of the evidence weighs against the claims, the 
benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).  


ORDER

The appeal is denied.  


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


